Citation Nr: 1410320	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied a claim for service connection for PTSD. 

The Veteran appealed, and in January 2012, the Board denied the claim.  

The Veteran thereafter appealed the denial of the claim to the U.S. Court of Appeals for Veterans Claims (Court).  While his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's January 2012 decision.  In March 2013, the Court issued an Order vacating the January 2012 Board decision. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its January 2012 decision, the Board determined that the Veteran did not have PTSD.  The parties of the Joint Motion agreed that a remand was warranted because the Board relied, in part, on a September 2010 VA examination report, in which the examiner stated that, "[The] record is silent for any mental diagnosis or treatment pre-military, military, or post-military."  More specifically, the Joint Motion reflects that the parties agreed that this was incorrect, as the evidence shows that the Veteran received post-service psychiatric treatment in 1975, and as a 1975 VA examination report included a diagnosis of anxiety neurosis.  The parties agreed that a new VA opinion should therefore be obtained, as it was "questionable as to whether the examiner reviewed the claims file or was familiar with Appellant's previous psychiatric history."  Accordingly, on remand, a supplemental opinion should be obtained from the September 2010 examiner or, if that examiner is no longer available, by a new appropriate examiner.  Citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file for review by the examiner who performed the Veteran's September 2010 VA psychiatric examination. The Veteran's claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's claims file has been reviewed, to include the evidence of psychiatric treatment and findings in 1975.

The examiner should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has PTSD that is due to his service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner that conducted the September 2010 VA psychiatric examination is no longer available, a new VA examination should be conducted.  The questions set forth above must be answered.  The Veteran's claims file should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

2.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


